Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10926031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 41-64, 66-67 are allowed.
Claim 41 is directed to a structured testing method for diagnostic or therapy support of a patient with a chronic disease, comprising: 
selecting a structured collection procedure on a computer for the diagnostic or therapy support; 
having a processor of the computer retrieve automatically from memory the structured collection procedure, said structured collection procedure being based on a medical use case and having parameters defining: 
entry criterion which establishes conditions needed to be met prior to obtaining biomarker data, 
a schedule of events, each of said events comprising at least one or more of a performance time, guidance to perform the event, a request [[(240)]] for 
adherence criterion which is used to qualitatively assess [[whether]] that an event performed according to the schedule of events provided data which is acceptable to addressing the medical use case, and 
exit criterion which establishes the conditions needed to be met prior to exiting the structured collection procedure; and
prescribing the selected structured collection procedure to the patient, wherein the processor of the computer provides as output the selected structured collection procedure to the patient to perform when prescribed; and 
generating a prompt requesting a rating during the selected structured collection procedure to prompt the patient to input a rating selection via a display of the rating generated by the processor on a user interface, the rating selection comprising at least an energy level rating from 1 to 5, where 1 is indicative of a low energy level of the user and 5 is indicative of a high energy level of the user, a meal size rating from 1 to 5, where 1 is indicative of a small meal and 5 is indicative of a large meal, or both, the processor configured to determine at least one exit criterion is met to exit from the selected 2Docket No. ROP 0044 VA/39260.313 structured collection procedure, to generate a notification of the exit from the selected structured collection procedure, and to display on the display a biomarker measurement and context for the biomarker measurement including the rating selection; and 
emitting via an indicator connected to the processor and which operates under the control of the processor at least one of audible, tactile, and visual alerts 

For claim rejection under 35USC 101, the current invention recites “to determine at least one exit criterion is met to exit from the selected structured collection procedure, to generate a notification of the exit from the selected structured collection procedure, and to display on the display the biomarker measurement and the context for the biomarker measurement including the rating selection, to emit at least one of audible, tactile, and visual alerts through the user interface module at least one of as reminders regarding the request for collection of at least one type of biomarker data for each of said events of said schedule of events of said selected structured collection procedure or as the notification of the exit from the selected structured collection procedure”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Brown (US 2007/0048691 A1) (hereinafter Brown) in view Rodgers (US 7761310 B2) (hereinafter 
However, the combined art fails to disclose to determine at least one exit criterion is met to exit from the selected structured collection procedure, to generate a notification of the exit from the selected structured collection procedure, and to display on the display the biomarker measurement and the context for the biomarker measurement including the rating selection; and to emit at least one of audible, tactile, and visual alerts through the user interface  at least one of as reminders regarding the request for collection of at least one type of biomarker data for each of said events of said schedule of events of said selected structured collection procedure or as the notification of the exit from the selected structured collection procedure.   
The foreign reference, KR20050084394A discloses Techniques are provided for processing in vitro test sample data. The in vitro test sample data is accessed and additional data may be accessed, such as from an integrated knowledge base, from a plurality of controllable and prescribable data resources. Analysis  of the data is performed, such as via an automated computer-assisted data operating algorithm to identify features of interest available or possibly available from the in vitro test data. Processes are performed, either on the data or upon an in vitro sample based upon the 
However, the reference does not disclose to determine at least one exit criterion is met to exit from the selected structured collection procedure, to generate a notification of the exit from the selected structured collection procedure, and to display on the display the biomarker measurement and the context for the biomarker measurement including the rating selection; and to emit at least one of audible, tactile, and visual alerts through the user interface  at least one of as reminders regarding the request for collection of at least one type of biomarker data for each of said events of said schedule of events of said selected structured collection procedure or as the notification of the exit from the selected structured collection procedure. 
The NPL reference “Sudden cardiac death in Chagas' heart disease in the contemporary era  “, describes the reviews epidemiology, clinical-morphological aspects, and primary and secondary prevention of sudden cardiac death in patients with chronic Chagas' heart disease in the current era. Chagas' disease patients with life-threatening ventricular tachyarrhythmias are at risk of sudden cardiac death. No evidence-based support is available for guiding ... can be accomplished with ICD therapy or catheter ablation in those with a left ventricular ejection fraction (LVEF) of 30% or less, and with electrophysiologic testing-guided drug therapy or empiric treatment with amiodarone in those with a LVEF of 30% or high. 
However, the NPL reference does not disclose to determine at least one exit criterion is met to exit from the selected structured collection procedure, to generate a notification of the exit from the selected structured collection procedure, and to display on the display the biomarker measurement and the context for the biomarker measurement including the rating selection; and to emit at least one of audible, tactile, and visual alerts through the user interface  at least one of as reminders regarding the request for collection of at least one type of biomarker data for each of said events of said schedule of events of said selected structured collection procedure or as the notification of the exit from the selected structured collection procedure. 
Claims 42-64 are dependent from claim 41 and are allowed for the same reasons given above.  

Claim 67 incorporates all the limitations of claims 41-64 and are allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686